      Case 4:19-cv-00226 Document 176 Filed on 06/16/20 in TXSD Page 1 of 4




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

 DWIGHT RUSSELL, et al.,                   §
     Plaintiffs,                           §
                                           §
 v.                                        §          Case No. 4:19-cv-00226
                                           §
 HARRIS COUNTY, TEXAS, et al.,             §
     Defendants.                           §


 STATE INTERVENOR’S PARTIALLY UNOPPOSED MOTION FOR EXTENSION OF TIME
                     TO FILE A RESPONSIVE PLEADING




          The State of Texas, the Honorable Greg Abbott, Governor of Texas, and the

Honorable Ken Paxton, Attorney General of Texas (“State Intervenors”) file this

Partially Unopposed Motion for Extension of Time to File a Responsive Pleading, and

show the Court the following:

       1.      On January 21, 2019, Plaintiffs filed a Class Action Complaint in this

matter. ECF No. 1.

       2.      On March 29, 2020, State Intervenors filed a Motion to Intervene. ECF

No. 38.

       3.      On March 30, 2020, the Court Granted the Motion to Intervene. ECF

No. 46.

       4.      On May 6, 2020, Plaintiffs filed a First Amended Class Action

Complaint. ECF No. 140.




                                           1
    Case 4:19-cv-00226 Document 176 Filed on 06/16/20 in TXSD Page 2 of 4




      5.     On May 29, 2020, the Court issued a Scheduling and Docket Control

Order. ECF No. 162. The Order directs Defendants and State Intervenors to Answer

or file Motions to Dismiss by June 22, 2020.

      6.      During the June 11, 2020, status conference Plaintiffs’ counsel

indicated that they would move to amend their complaint yet again in the near future.

      7.     Considering    the    forthcoming    amendment,      State   Intervenors

respectfully request that this Court suspend the June 22 deadline to respond to the

First Amended Class Action Complaint, which will soon be defunct.

      8.     Assuming the Court grants the motion to amend, State Intervenors will

respond within 14 days of the Second Amended Class Action Complaint being

formally docketed.

      9.     On June 15, 2020, the undersigned emailed counsel for Plaintiffs and

Defendants to confer as to the requested relief. Plaintiffs are unopposed. At the time

of filing this Motion, Defendants’ counsel have not yet responded; hence, this Motion

is styled only “partially unopposed.”

      10.    This request is not being sought solely for the purpose of delay, but

instead to avoid duplicative briefing and to allow the lawyers for State Intervenors to

spend their time and effort in the interim focusing on other COVID-19-related

projects/cases.

      11.    For these reasons, State Intervenors respectfully request this Court

suspend the June 22, 2020 deadline to respond to the First Amended Class Action

Complaint.




                                          2
    Case 4:19-cv-00226 Document 176 Filed on 06/16/20 in TXSD Page 3 of 4




Respectfully submitted.

KEN PAXTON                                    DARREN L. MCCARTY
Attorney General of Texas                     Deputy Attorney General for Civil
                                              Litigation
JEFFREY C. MATEER
First Assistant Attorney General              THOMAS A. ALBRIGHT
                                              Chief for General Litigation Division
RYAN L. BANGERT
Deputy First Assistant                        /s/ Adam Arthur Biggs
Attorney General                              ADAM ARTHUR BIGGS
                                              Special Litigation Counsel
ERIC A. HUDSON                                Attorney-in-Charge
Special Counsel                               Texas Bar No. 24077727
Special Litigation Unit                       Southern District No. 2964087
Texas Bar No. 24059977                        Adam.Biggs@oag.texas.gov
Southern District ID: 1000759
Eric.Hudson@oag.texas.gov                     MATTHEW BOHUSLAV
P.O. Box 12548, Capitol Station Austin,       Texas Bar No. 1303218
Texas 78711-2548                              Southern District ID: 1303218
(512) 936-1414 | FAX: (512) 936-0545          Matthew.Bohuslav@oag.texas.gov
                                              TODD A. DICKERSON
                                              Texas Bar No. 24118368
                                              Admitted Pro Hac Vice
                                              Todd.Dickerson@oag.texas.gov
                                              CAROLINE ALYSSA MERIDETH
                                              Texas Bar No. 24091501
                                              Admitted Pro Hac Vice
                                              Caroline.Merideth@oag.texas.gov
                                              DOMINIQUE G. STAFFORD
                                              State Bar No. 24079382
                                              Southern District ID: 3195055
                                              Dominique.Stafford@oag.texas.gov
                                              Assistant Attorneys General
                                              General Litigation Division
                                              P.O. Box 12548, Capitol Station
                                              Austin, Texas 78711-2548
                                              (512) 463-2120 | FAX: (512) 320-0667

                          COUNSEL FOR STATE INTERVENORS




                                          3
    Case 4:19-cv-00226 Document 176 Filed on 06/16/20 in TXSD Page 4 of 4




                           CERTIFICATE OF CONFERENCE

       I hereby certify that on June 15, 2020, I conferred with counsel for Plaintiffs
and Defendants, via email regarding the substance of the foregoing instrument.
Plaintiffs are unopposed. As of the filing of this motion, Defendants’ counsel have not
yet responded.


                                        /s/ Adam Arthur Biggs
                                        ADAM ARTHUR BIGGS
                                        Special Litigation Counsel


                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has
been sent by electronic notification through ECF by the United States District Court,
Southern District of Texas, Houston Division, on June 16, 2020 to all parties of record.



                                        /s/ Adam Arthur Biggs
                                        ADAM ARTHUR BIGGS
                                        Special Litigation Counsel




                                           4
